Citation Nr: 1538000	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  08-30 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, to include as a result of exposure to Agent Orange.

3.  Entitlement to service connection for hypertension, to include as a result of exposure to Agent Orange, and to include as secondary to service-connected PTSD.

4.  Entitlement to a total disability rating based on individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1966 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2007 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2012, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The issues of entitlement to service connection for a skin disorder and entitlement to TDIU prior to February 20, 2009 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to March 1, 2008, the impairment from the Veteran's PTSD most nearly approximates occupational and social impairment with reduced reliability and productivity, without deficiencies in most areas or total occupational and social impairment. 

2.  For the period beginning March 1, 2008, the impairment from the Veteran's PTSD most nearly approximates occupational and social impairment with deficiencies in most areas without total occupational and social impairment. 

3.  As of February 20, 2009, the Veteran's PTSD has resulted in his inability to obtain or maintain substantially gainful employment.

4.  The evidence is in relative equipoise regarding whether the Veteran's hypertension is related to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  For the period prior to March 1, 2008, the criteria for a disability evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.1, 4.2, 4.3, 4.7, 4.10, 4.16, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  For the period beginning March 1, 2008, the criteria for a disability evaluation of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2015). 

3.  As of February 20, 2009, the criteria for TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2015).

4.  Hypertension is proximately due to or was caused by the Veteran's service-connected PTSD. 38 U.S.C.A. §§ 1110 , 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The appeal for an increased rating for PTSD arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.   There has been no allegation or evidence of prejudice.

The record reflects that in February 2006, the Veteran was provided with the required notice under § 5103.  The Board notes that the letter expressly notified the Veteran that he had one year to submit the requested information and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence must be received by the Secretary within one year from the date notice is sent).  Also, the Veteran was given the specific notice required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) and the information required by Vazquez-Flores, in December 2007, June 2012 and August 2012 letters.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.  

There was a timing deficiency in that the December 2007, June 2012 and August 2012 letters were sent after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in July 2008 and October 2011 rating decisions and supplemental statements of the case issued in July 2008, May 2009 and December 2012.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  Additionally, the Veteran was provided proper VA examinations in September 2012 for his PTSD, claimed skin disorder and hypertension.  

Finally, as noted above, the Board remanded the claim in June 2012, to afford the Veteran a new VA examination to evaluate the current severity of his service-connected PTSD, and to obtain outstanding treatment records.  As noted above, the Veteran was afforded a VA examination in September 2012, and all available treatment records have been obtained.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the requested VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's increased rating claim.  Accordingly, the Board finds that the remand instructions were thereby complied with and the duty to assist provisions have been satisfactorily met.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that VA has complied with the VCAA's notification and assistance requirements and the appeal is ready to be considered on the merits.

Increased Rating for PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 12 Vet. App. At 126.

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2015).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

A 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of the inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including at work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411. 

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

Scores ranging from 31 to 40 reflect "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work....)."  Id.  

A score of 41 to 50 is indicated where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job)."  Id.  

A score of 51-60 is appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

A score of 61-70 is indicated when there are, "Some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," has some meaningful interpersonal relationships."  Id.  

In accordance with 38 C.F.R. §§ 4.1 , 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability. 

Period Prior to March 1, 2008

The evidence of record shows that prior to June 1, 2008, the Veteran's PTSD symptoms more nearly approximated the criteria for a 50 percent rating.  In this regard, the Veteran reported symptoms of chronic sleep impairment with nightmares, flashbacks, depression, social isolation, anxiety and problems with irritability and anger.  


In an April 2006 statement, B.R., the Veteran's counselor at the Duval County Jail's substance abuse program, stated that she observed the Veteran's problems with short-term memory loss, maintaining relationships, easy startle response, nightmares, obsessive compulsiveness and inability to be enclosed in small spaces.  He also noted that the Veteran's ability to perform in the workplace had suffered as a result of his symptoms.

On VA examination in August 2007, the Veteran was alert and oriented throughout the interview.  He demonstrated appropriate grooming and a cooperative attitude.  Speech, thought content and thought processes were unremarkable.  He exhibited an appropriate affect, but reported a tired mood.  Objective findings of attention deficit were noted by the examiner.  There was no evidence of memory loss.  Insight, judgment and impulse control were intact.  He reported suffering from chronic sleep impairment, anger outbursts and anxiety.  He denied any suicidal or homicidal ideation.  A GAF score of 65 was assigned.

Although the Veteran was noted to have some problems working as a result of his PTSD (see April 2006 statement from B.R.), he was still able to operate his vacuum repair business during this period, and there was no real evidence of him having difficulty in adapting to stressful circumstances (including at work or a worklike setting), or difficulty establishing and maintaining effective relationships.  Furthermore, although he may have reported problems with maintaining relationships to his counselor at the Duval County Jail substance abuse program, during his August 2007 VA examination, he reported that he was in touch with an adult son, and that he had a few friends and could get along with other Veterans and Alcoholics Anonymous (AA) members.  

In addition, although the August 2007 examiner noted evidence of attention deficit, there was no evidence of impaired speech, thought content or thought processes.  As such, the Board finds that the problem would not have had problems in a school setting.  Furthermore, although the Veteran was suffering from a depression, there was no evidence that it was affecting his ability to function independently, appropriately and effectively.  Likewise, although he complained of anxiety, there was no evidence of continuous panic attacks.  There was no evidence that the Veteran had impaired judgement either.  In this regard, he did not report suicidal ideation, obsessional rituals which interfered with routine activities; or illogical, obscure or irrelevant speech, and although he reported unprovoked irritability and problems with anger, and reported an arrest for assault on VA examination in August 2007, he also reported no episodes of violence.  There are no other reports or evidence of periods of violence during this period.  

As the evidence does not show social and occupational impairment, with deficiencies in most areas, or symptoms of such frequency, duration or severity as to equate to such a level of disability, a rating in excess of 50 percent for the Veteran's PTSD is not warranted for this period.

Period Beginning March 1, 2008

The Board finds that a 70 percent rating for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, is warranted beginning March 1, 2008.

The Veteran's judgment, thinking and mood were also impaired during this period.  In this regard, September 2008 VA outpatient treatment records show that the Veteran had been reporting suicidal thoughts for some time, as well as depression, sadness every day for most of the day, daily panic attacks, anxiety, hopelessness, helplessness, social isolation, unprovoked irritability and periods of violence, and phobias such as claustrophobia.  The Board finds that these symptoms would also have negatively affected the Veteran if he had attempted school during this period.  The Veteran has also demonstrated impaired impulse control, such as unprovoked irritability and periods of violence.  In this regard, he displayed erratic and angry behavior with his ex-girlfriend, became too emotional when dealing with other members of his fishing club, argued with customers in his vacuum repair shop, and argued with people for whom he mowed grass.  It was also noted in the September 2012 VA examination report that the police had to intervene on approximately three occasions when the Veteran became angry in a public place, but he was not arrested.  

The Veteran also had problems establishing and maintaining effective social relationships during this period.  In this regard, prior to March 2008, the Veteran reported that he was in touch with an adult son, and that he had a few friends and could get along with other Veterans and Alcoholics Anonymous (AA) members.  See August 2007 VA examination report.  In addition, a July 2012 letter written by E.L., Ph.D., an acquaintance of the Veteran indicated that they met in 2006 during monthly meetings of the Florida Surf Fishing Club, and that although he had problems with his relationships with people in the club, he still participated in club outings, tournaments and general socializing.  However, E.L. also noted that he observed the Veteran's problems with relationships with people, and that they had become more frequent and intense during the six years he had known the Veteran.  
Furthermore, a June 2008 letter from the Veteran's former live-in girlfriend indicates that she left the Veteran due to his "crazy behavior" and that he "scared her to death."  She also stated that he would at times "turn into a demon poss[ess]ed stranger" and that he had frequent panic attacks that prevented them from going out.  Based on the June 2008 letter from the Veteran's former girlfriend, the Board finds that it is likely that the Veteran had been displaying the symptoms noted by her at least as early as March 1, 2008.  

The Veteran reported during his September 2012 VA examination that he had been divorced for 12 to 14 years and currently lived alone.  He also denied having a love interest.  He also reported that as noted above, his girlfriend left him in 2008, due to his scary behaviors and panic attacks.  He has not reported, and the evidence does not show, that since his breakup with his girlfriend in June 2008 that he has established any other significant romantic relationships.  He also indicated that most of his friends were dead due to their lifestyle of heavy drinking, that his brother, who was his best friend, had died 10 years earlier due to drug and alcohol abuse, and that a friend from AA had committed suicide two years earlier.  The Veteran also noted that one of his sons was in a halfway house due to a heroin addiction, and that his relationship with the other son was "tense."  He also noted that he was short-tempered and irritable due to lack of sleep, and therefore, he limited his interaction with neighbors to avoid conflict.  Furthermore, the Board finds that the Veteran's symptoms noted above, from his ex-girlfriend, from E.L., and during his VA examination, are indicative of severe social impairment.  

However, the evidence does show that the Veteran has been a member of the Florida Surf Fishing Club since 2006, and that he has formed a friendship with one of the other members, E.L., who submitted the 2012 letter discussed above.  In addition, more recent VA outpatient treatment records show that in 2011, the Veteran reported that he was attending AA meetings and that he had a group of friends with whom he attended church.  Accordingly, the Board finds that the Veteran has not demonstrated total social impairment during this period.

However, the evidence shows that the Veteran has also demonstrated severe occupational impairment during this period.  The evidence of record shows that the Veteran was the owner and operator of a family vacuum repair business for more than 20 years.  However, he reportedly closed the business for good and stopped working on March 1, 2008, due to the severity of his PTSD symptoms.  Specifically, he reported that his short fuse and irritability with clients and customers made it difficult if not impossible for him to work with people.  The Veteran reported that he attempted to obtain employment after closing his shop, but other vacuum repair shop owners would not hire him because they had heard of his problems with customers at his own shop.  During his September 2012 VA examination, the Veteran also reported that after closing his vacuum repair shop, he tried mowing grass, but he had to stop due to arguments with owners.  He also attempted to sell custom built fishing rods over the internet and to others in his fishing club, but had difficulty using the computer to conduct sales.  

February 20, 2009 VA treatment records note that due to his PTSD, the Veteran remained unemployable, and June 2009 VA treatment records note that the Veteran remained "socially and industrially handicapped and...[was] definitely not gainfully employable."  January 2010 VA treatment records also state that the Veteran remained "seriously disabled socially and occupationally."  December 2011 VA treatment records note that the Veteran's GAF score of 45 remained unchanged from the past due to ongoing serious impairments socially and occupationally, and that he was not gainfully employable due to his PTSD and associated dysthymia and panic attacks.  March 2012 VA treatment records also note that the Veteran remained unemployable due to chronic and serious symptoms impairing him socially and occupationally.  March 2012 notes also indicate that there was no true improvement expected in the Veteran's condition.  In his July 2012 letter, the Veteran's friend/counselor, E.L. stated that it was his professional opinion, based on his interactions and observations of the Veteran and his response to other people, that his chances for successful employment were nonexistent.  

The Board also notes that the September 2012 VA examiner noted that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  However, he also noted that the Veteran's PTSD symptoms caused significant distress or impairment in social, occupational, or other important areas of functioning.  In addition, he noted that the Veteran had difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances, including work or a worklike setting.  It was also noted by the examiner that the Veteran's ability to work cooperatively and effectively with co-workers, supervisors, or the public, was severely impaired, due to his irritability and outbursts of anger, apathy and anhedonia, detachment and estrangement, and panic attacks.

As the evidence of record, including the Veteran's reports, lay statements from an acquaintances of the Veteran, VA treatment records, and the September 2012 VA examination report, shows that the Veteran has had social and occupational impairment, with deficiencies in most areas, a 70 percent rating for the Veteran's PTSD is warranted for this period, because the Veteran does not demonstrate total social and occupational impairment, or symptoms of such frequency, duration and severity to equate to such, a total disability rating is not warranted.

TDIU

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009). TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which her education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).

The central inquiry is, "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Veteran met the schedular criteria for TDIU as of November 28, 2005.  At that time, he was service-connected for PTSD, with a 50 percent evaluation and status post myocardial infarction, with a 30 percent evaluation, for  a combined evaluation of 70 percent.  The Veteran contends that he has been unemployable since January 1, 2008, and that he last worked full time on March 1, 2008, when he closed his vacuum repair business.  However, the Board finds that the evidence of record does not clearly show that the Veteran was unable to obtain and maintain substantially gainful employment due to his service-connected PTSD until February 20, 2009, when VA physicians first reported that he was severely occupationally impaired and unemployable due to his PTSD.  There is no other medical evidence of record showing that the Veteran was unemployable or unable to sustain and maintain substantial gainful employment prior to February 20, 2009.  Accordingly, TDIU is warranted on a schedular basis from February 20, 2009.

The issue of entitlement to TDIU prior to February 20, 2009 is discussed further in the Remand section below.

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. App. 247 (1999); 38 C.F.R. § 3.303 (2015).

An alternative method of establishing incurrence or aggravation and a nexus to service is through a demonstration of continuity of symptomatology.  38 C.F.R. 
§ 3.303(b) (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Hickson v. West, 12 Vet. App. 247 (1999); 38 C.F.R. § 3.303(b) (2015).  The theory of continuity of symptomatology can be used only in cases involving those disabilities explicitly recognized as chronic.  
38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability or death benefits. 38 U.S.C.A. 1154(a) (West 2014); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d at 1337 (Fed. Cir. 2006).

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Wilson v. Derwinski, 2 Vet. App. 16 (1991).  Once evidence is determined to be competent, the Board must then determine whether that competent evidence is also credible.  Competency is a legal concept determining whether testimony may be heard and considered, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2015).  However, that does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2015).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

To prevail on the issue of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

Hypertension

The Veteran contends that his currently diagnosed hypertension is related to his active military service, to include exposure to Agent Orange.  He has also reported that his hypertension is secondary to his PTSD.  

The Veteran is service connected for PTSD.  Service treatment records did not reveal any diagnoses of high blood pressure or hypertension.  Post-service medical records show diagnoses and treatment of hypertension beginning as early as 2001.  
However, the Veteran has submitted multiple letters in support of his claim that he did have hypertension symptomatology in service and has had symptoms continuously since service.  First, a letter submitted by the Veteran's supervisor in service indicates that the supervisor observed the Veteran reporting that he felt faint and dizzy and that the supervisor ordered the Veteran to go to sick call.  Additionally, the Veteran has submitted a letter from the former office manager and wife of the Veteran's physician, Dr. K., indicating that she remembers that the Veteran was treated by her husband for hypertension since discharge from service in 1968.  Mrs. K. reports that Dr. K. has since deceased.  The Veteran's mother has submitted a statement indicating that she has observed her son taking medication which she believes was for hypertension, since his return from service in 1968.  She also reported that she remembers giving him money to purchase the medication since 1968.  Another friend, who is a county judge has also submitted a statement that he remembers driving the Veteran to the pharmacy to fill a prescription for high blood pressure medication in 1968.  The lay statements are competent to the extent that the authors reported their observations that came to them through their senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The record contains a February 2008 VA treatment record that shows that the examiner provided that it was possible that Agent Orange caused hypertension in the Veteran as there was no other identifiable reason for development of hypertension; therefore, the examiner opined that it was as likely as not that Agent Orange caused hypertension.  This opinion, however, was rendered without a comprehensive review of the claims file.

In July 2009, the Veteran reported to his VA physician that he thought his hypertension may be due to his psychiatric disorder.  The VA physician reported that she was not sure if there was a relationship between hypertension and the Veteran's psychiatric disorder but that there was no doubt that emotional distress can lead to hypertension.  See July 2009 VA treatment records from Jacksonville, Florida Outpatient Center.

A report of a VA examination dated in September 2012 reflects that a VA physician opined that the Veteran's hypertension is less likely than not due to herbicide exposure or otherwise had its onset in service, or within one year of service discharge.  He opined further that the Veteran's hypertension is less likely than not due to or secondary to his PTSD and/or due to or aggravated by his status post myocardial infarction or any medications taken for myocardial infarction.  His rationale was that the Veteran's separation examination in June 1968 included a normal clinical evaluation for the heart and vascular system, and therefore, there is no objective evidence to show the Veteran had onset of hypertension in service or within one year of his discharge.  He also noted that there was no objective documentary evidence to support the lay reports that the Veteran was treated for hypertension since 1968, and there is no objective evidence of hypertension until 2001-23 years after the Veteran's discharge.  The examiner also noted that the literature does not support a cause and effect relationship between Agent Orange exposure and hypertension.  Finally, he noted that PTSD and its treatment do not cause hypertension.  Blood pressure may be elevated during an episode of distress related to PTSD or an acute exacerbation of the disorder, however, when the distress is relieved, the blood pressure returns to normal.  He concluded that there is no permanent blood pressure elevation or diagnosis of hypertension due to PTSD.  

The record also includes an opinion from a VA psychiatrist, dated in July 2012.  The VA physician noted that he had reviewed the Veteran's treatment records since enrolling in the VA.  He also noted the Veteran's diagnosis of hypertension, and opined that the hypertension is "most likely" caused or a result of his service-connected PTSD.  His explanation was that most research studies have found that many anxiety disorders, such as PTSD, raise autonomic arousal (blood pressure, pulse, etc.) via chemical changes such as increases in catecholamines.  This heightened arousal is associated with an increased risk of hypertension and a pro-inflammatory state, which could lead to coronary heart disease as well, which is also true in the Veteran's case as he is also service-connected for ischemic heart disease.

While there is conflicting medical evidence that weighs both for and against the Veteran's claim for service connection for hypertension, the Board finds that there is competent evidence to support the claim that his current hypertension is medically related to the service-connected PTSD, such as the above-cited July 2012 VA physician opinion.  In light of the positive medical nexus evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that there is a basis of entitlement to service connection for hypertension as secondary to the service-connected PTSD under 38 C.F.R. § 3.310. 

Further, as the claim for hypertension is being granted as secondary to the service-connected PTSD, the Board finds that there would be no useful purpose in addressing the theory of hypertension as a result of Agent Orange exposure.

	(CONTINUED ON NEXT PAGE)




ORDER

Prior to March 1, 2008, a rating in excess of 50 percent for PTSD, is denied.

For the period beginning March 1, 2008, a 70 percent rating for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

For the period beginning February 20, 209, entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for hypertension is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Skin Disorder

The Veteran contends that he has a current skin disorder related to his active military service, to include exposure to Agent Orange during active duty in Vietnam.

Service treatment records are negative for any evidence of treatment for or a diagnosis of a skin disorder during active duty or at the time of the Veteran's discharge.

The post-service medical evidence of record shows that the Veteran has received VA treatment for shingles and acne.  January 2006 treatment notes show that approximately 38 years after his discharge, the Veteran reported onset of shingles for the first time.  He was treated with Prednisone and Valacyclovir.  A March 2008 VA treatment record shows that, approximately 40 years after his discharge, the Veteran was treated for acne.  The treating VA physician provided an opinion that the Veteran's "acne" was "likely as not due to Agent Orange exposure, since this is uncommon in this age group."  The Board recognizes that if a veteran was exposed to an herbicide agent during active military service and "chloracne" or "other acneform disease consistent with chloracne" manifests to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during service, presumptive service connection may be established.  38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2015).  The examiner only diagnosed "acne" and the opinion was rendered without a comprehensive review of the Veteran's claims file.  

Accordinlgy, the Board remanded the claim in June 2012 for another VA examination and opinion.  The Board directed the examiner to provide an opinion as to whether it is at least as likely as not that the Veteran's skin disorder is due to herbicide exposure.  The Board specifically stated that if the examiner was of the opinion that no causal relationship exists between the claimed skin disorder and herbicide exposure the rationale provided must be more than a mere conclusory reference to the fact that the claimed disorder is not a disease VA has recognized as associated with herbicide exposure pursuant to studies conducted by NAS which speaks only to generalities.  

The Veteran was afforded another VA examination in September 2012.  The examiner diagnosed acne, and noted that a more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis.  The examiner opined that the Veteran's acne was less likely than not due to herbicide (Agent Orange) exposure.  His only rationale was that acne is not one of the conditions that have been found to be due to Agent Orange exposure.  Chloracne is among the conditions related to Agent Orange exposure.  However, there was no objective evidence found for a diagnosis of chloracne.  

The Board finds that the September 2012 VA examiner did not comply with the June 2012 remand directives.  In this regard, his rationale was no more than a mere conclusory reference to the fact that the Veteran's claimed skin disorder is not a disease VA has recognized as associated with herbicide exposure.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  As such, the Board has determined that VA has a duty to assist by seeking another medical opinion.  See 38 C.F.R. § 4.2 (2015).

TDIU Prior to February 20, 2009

Given that the Board has awarded service connection for hypertension, the assignment of a rating for this disability may have a bearing on the issue of entitlement to TDIU prior to February 20, 2009, and thus, any Board action on the issue of entitlement to TDIU prior to February 20, 2009, would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Therefore, the Board will defer action on this issue.

The appellant is hereby notified that it is the appellant's responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of his failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158  and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all non-VA sources of treatment for his skin disorder that are not already of record.  If records identified by the Veteran are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from September 2012.  If there are no VA medical records dated after September 2012, this finding should be documented in the claims folder.

3.  After the above has been completed, afford the Veteran an appropriate VA examination to determine the nature and etiology of his skin disorder.  The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.  

The examiner should then be asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's skin disorder is due to herbicide exposure.  In rendering this opinion, the examiner must discuss the March 2008 VA opinion.  

If the examiner is of the opinion that no causal relationship exists between the claimed disorder and herbicide exposure the rationale provided must be more than a mere conclusory reference to the fact that the claimed disorder is not a disease VA has recognized as associated with herbicide exposure pursuant to studies conducted by NAS which speaks only to generalities. The Board seeks an opinion on the likelihood that this Veteran's skin disorder is related to his herbicide exposure. 

If the examiner believes that an opinion cannot be provided without resorting to speculation then he/she must provide a detailed medical explanation as to why this is so.

The examiner should provide a complete rationale for all opinions and conclusions expressed. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.

A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.

5.  Thereafter, the RO or AMC should readjudicate the Veteran's claims for service connection for a skin disorder and entitlement to a TDIU prior to February 20, 2009, based on the new evidence of record.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


